Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are pending.
Claims 21-40 are rejected below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-2-22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, and 23-40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PG Pub. 2004/0095237) in view of Banhegyesi (U.S. PG Pub. 2008/0234957).



Chen teaches the following:


As to claim 23, further comprising providing an acknowledgement message following the receiving the request for the operating reserve[0226].  

As to claim 24,  further comprising projecting energy usage for the at least one power consuming device during a normal operation, projecting energy usage for the at least one power consuming device during a control event, and calculating a difference of energy usage during the normal operation and the control event as the projected energy savings[0082, 0178].  

As to claim 25,  further comprising power consumption data from the at least one power consuming device in a sampling repository[0060].  

As to claim 26, wherein the sampling repository is a matrix[0060].  

As to claim 27, further comprising determining a future time period based on start and stop times for projecting the energy savings[0163].  

As to claim 28,  further comprising projecting a power consumption behavior for the at least one power consuming device based on a best match algorithm[0116].  

As to claim 29,  wherein the at least one power consuming device comprises at least one environmentally-dependent power consuming device[0022].  

As to claim 30, further comprising creating and updating a sampling record for the at least one environmentally-dependent power consuming device, wherein the sampling record comprises one or more of a device ID, a time of record, a current set point, a current outside temperature, energy used per minute, a power time rate, and a drift rate[0060, 0087].  

As to claim 31, wherein the at least one power consuming device comprises at least one environmentally-independent power consuming device[0022].  

As to claim 32, further comprising creating and updating a sampling record for the at least one environmentally-independent power consuming device, including one or more of a device ID, a time of record, a binary control factor, a current time block, energy used per minute, and energy saved per minute[0030].  

As to claim 33, wherein the supply equivalence value is in units of electrical power flow, monetary equivalent, and combinations thereof[0097].  

As to claim 34, wherein the supply equivalence value for each of the at least one power consuming device has variations depending on operating tolerances and operating Page 3 of 6Attorney Docket No. 4204-135Application No.: 16/415,322 Preliminary Amendment for Application No. 16/415,322 standards for measurement accuracy[0066, 0087].

As to claim 36, further including generating a power supply value (PSV) based on the curtailed power for each of the multiplicity of power consuming devices, wherein the PSV provides a monetary market value for equating as a corresponding power supply for the amounts of electric power stored[0097].

Chen teaches most of the claimed invention, Banhegyesi further teaches that measuring and verification occurs at the meter [0172-0176] (fig. 29). 

 Therefore, it would have been obvious to one of ordinary skill in the at prior to the effective filing date of the invention to include the teachings of Banhegyesi into the .


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PG Pub. 2004/0095237) in view of Banhegyesi (U.S. PG Pub. 2008/0234957) in view of Di Martini (U.S. PG Pub. 2008/0177678).

Chen in view of Banhegyesi teaches most of the claimed invention, but fails to teach all of claim 22, however, this is obvious variation as taught by Di Martini as follows:

As to claim 22, Di Martini teaches wherein receiving the request for the operating reserve comprises receiving one of an Automatic Generation Control command and an independent service operator market signal[0229, 0232].  


It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen and Banhegyesi with Di Martini since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007). Specifically, Di Martini teaches that using AGC is well known in the art and . 

Response to Arguments
Applicant's arguments filed 2-2-22 with regards to the art rejections have been fully considered but they are not persuasive. Applicant argues that the verification does not occur at the meter.  Examiner disagrees; however, has included another reference to show unequivocally that it is known in the art.  Applicant also argues that Chen fails to disclose wherein the actual value is capable of being accepted by the utility and/or the market participant of the electric power grid as supply equivalence.  Examiner disagrees; it is worth noting that how it is accepted is not claimed at all.  Merely that it is accepted.  Nothing in the claim discusses that some determination is made or prerequired are fulfilled.  All that needs to occur for the claim to be fulfilled is that it is accepted.  Therefore, the credit that is related to the supply equivalence and is then used by the utility to give said credit is accepted.  

A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, toHeck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119